NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 12 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ENKHBOLD DORJ; OYUNBAYAR                        No.    16-71131
MOONON; BATTUYA ENKHBOLD,
                                                Agency Nos.       A089-967-936
                Petitioners,                                      A089-967-937
                                                                  A089-967-938
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2022**
                                 Pasadena, California

Before: MURGUIA, Chief Judge, and GRABER and BEA, Circuit Judges.

      Petitioner Enkhbold Dorj, along with his wife and child, Oyunbayar Moonon

and Battuya Enkhbold, natives and citizens of Mongolia, filed a timely petition for

review of a final decision of the Board of Immigration Appeals (“BIA”) dismissing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their appeal from an immigration judge’s (“IJ”) denial of asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). “We

review ‘denials of asylum, withholding of removal, and CAT relief for substantial

evidence and will uphold a denial supported by reasonable, substantial, and

probative evidence on the record considered as a whole.’” Huang v. Holder, 744

F.3d 1149, 1152 (9th Cir. 2014) (quoting Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014)). We have jurisdiction pursuant to 8 U.S.C. § 1252 and deny

the petition.

      The IJ found several inconsistencies with Dorj’s testimony. First, Dorj

testified that he was arrested and beaten for his participation in a political rally that

had between 2,000 and 3,000 participants. He later testified that the rally only had

400-500 participants. The IJ asked whether Dorj could provide newspaper articles

to corroborate his testimony about the size of the rally, but Dorj did not submit any

such articles. Second, Dorj testified that he was released from police custody after

his 2006 arrest when his friend paid a bribe to police. Dorj’s wife testified that she

paid the bribe with money she received from her father. Third, Dorj testified that his

wife picked him up from the police station after his 2008 arrest. However, his wife

testified that her cousin picked him up from the station. Fourth, different from Dorj’s

testimony, Moonon failed to mention that Dorj was summoned to the police station

in May 2006 or that the police demanded more money from Dorj after his release in


                                           2
2008.

        Because substantial evidence supports the adverse credibility finding, the BIA

did not clearly err when it affirmed the IJ’s denial of asylum and withholding of

removal. Dorj did not brief the denial of CAT relief separately from his challenge to

the adverse credibility finding, and we therefore decline to reach this issue as

forfeited. Fed. R. App. P. 28(a)(8)(A); see also Delgado-Hernandez v. Holder, 697

F.3d 1125, 1126 n.1 (9th Cir. 2012) (holding that petitioner’s failure to brief denial

of asylum, withholding of removal and CAT protection claims resulted in waiver).

        PETITION DENIED.




                                           3